Letton, J.
This action was brought to quiet the title of plaintiff to an undivided one-half interest in 160 acres of land, and praying for partition thereof. James A. Donohoe intervened, claiming the other one-half interest, and asked the same relief as plaintiff. The defendant, Ida Davis, claimed title to the entire 160-acre tract. The court found in her favor, quieted the title in her, and dismissed the action of both plaintiff and intervener. Plaintiff and intervener claimed title to the property by conveyances from David Johnson and Hannah K. Hammer, who were the children and heirs at law of one Solomon Johnson, who died testate on the 15th day of March, 1900, in Holt county, Nebraska. Johnson, 'together with his wife, Ida, lived upon the land in controversy as their family homestead. Some time after his death his widow, Ida, intermarried with one Davis, now deceased. She continued to remain in possession of the land, and is the principal defendant in the suit. By his will, which was duly probated and allowed, Solomon Johnson gave his wife his furniture and household goods, directed her to use $250, which he had in the bank, toward paying off a $400 mortgage upon the farm, and to sell enough of the personal property to make up the balance due on the mortgage. He provided that she should *765place monuments upon his grave and upon that of his first wife. The remaining portion of the will, the construction of which is determinative of the issues involved in this case, is, as follows:
“Fifth. I am the owner of the southwest quarter of section fourteen (14) in township twenty-eight (28) north, of range nine (9) west. I want my wife, Ida Johnson, to have and to hold said lands with all their belongings for her own use for a period of five years from the first day of January, 1901, to the first day of January, 1906, together with the residue of my personal property, and pay all taxes which may become due on said lands. After January first, 1906, I wish my wife, Ida Johnson, to sell said lands and to have and to hold for herself and her heirs one-third of the proceeds from such sale of all my property.
“Sixth. To each of my granddaughters, Ida and Frida Hammer, I give and bequeath the sum of one hundred and twenty-five dollars.
“Seventh. I give and bequeath to my son David Johnson, the sum of one hundred dollars.
“Eighth. I give and bequeath to the Lambert Presbyterian Church as located in Verdigris Township, Holt County, Nebraska, to have and to hold, the sum of fifty dollars.
“Ninth. I give and bequeath to the Methodist Episcopal Church of Page, Nebraska, to have and to hold, the sum of fifty dollars.
“Tenth. The residue of my property or the residue of the proceeds of the sale thereof, I give and bequeath to the Swedish Mission Society of Chicago, Illinois, to have and to hold, for whatever purpose they may see fit.
“Eleventh. It is my will that none of these bequests be paid until all my property shall be sold.
“Twelfth. I hereby make my wife, Ida Johnson, executrix of this my last will and testament.”
The executrix paid all the bequests.
Plaintiff’s contention is that the Swedish Mission Society was at the time of the death of Johnson a foreign corporation and incompetent to take or receive real estate *766in Nebraska, or was not in existence at that time; that, this being so, the interest devised to that society passed by inheritance to the heirs of the testator, to whose interests the plaintiff and intervener have succeeded by purchase; and that they may elect to take the land instead of its proceeds. Plaintiff also attacks the validity of a sale of the land made by defendant to one Woodruff, who reconveyed to her. Defendant insists that the bequest to the Swedish Mission Society was in fact intended to be made by the testator to the Swedish Evangelical Mission Covenant in America, an Illinois corporation; that such corporation was commonly known among Swedish people as the “Swedish Mission Society of Chicago, Illinois;” and that at the time of the death of the testator it was in being and competent to take a beqnest of personalty. She further contends that by the terms of the will an equitable conversion was made of the real estate into personalty; that she has sold the land and paid all debts, legacies and bequests under the will. The reply pleads that defendant elected to take the property as land, and not as personalty; that it has never been sold; and that she is now holding it under the homestead laws of Nebraska. The Swedish Mission Society made default, and a decree was entered against it, finding it had no interest in the property.
It is clear from the evidence that the sale to Woodruff and the reconveyance were mere colorable and voidable transactions, liable to be set aside at the action of the residuary legatee if dissatisfied.
If an equitable conversion of the land into personalty took place, and a competent legatee was in existence at the time the will took effect, the plaintiff and intervener never had an interest in the land and have no cause of action. On the other hand, if the conversion did not take place at the testator’s death, and could not do so until a sale was made, the legal title to the land, not having been disposed of, rested in the heirs, and, no valid sale having taken place, the conveyance from them passed it to the plaintiff and intervener.
*767The rule seems to be that, when land is imperatively directed to be sold, it is considered as converted into money from the death of the testator. If the executor has the option whether to sell or not, or if he is merely given authority to sell, without being directed to do so, then it remains as real estate until the conversion takes place. Chick v. Ives, 2 Neb. (Unof.) 879; In re Estate of Willits, 88 Neb. 805; Harrington v. Pier, 105 Wis. 485. The fact that the time of making the sale is postponed by the will to some time in the future is not material as affecting the condition of the bequest. Equity regards it to have been the intention of the testator to pass the property to the objects of his bounty as personalty, and, this intention becoming effective at his death, the .property will be regarded as being personal property at that time. Martin v. Sherman, 2 Sandf. Ch. (N. Y.) 341; Boland v. Tiernay, 118 Ia. 59; Nelson v. Nelson, 36 Ind. App. 331; Beaver v. Ross, 140 Ia. 154, 20 L. R. A. n. s. 65, and note; Bates v. Spooner, 75 Conn. 501; Crane v. Bolles, 49 N. J. Eq. 373; Burbach v. Burbach, 217 Ill. 547; 3 Pomeroy, Equity Jurisprudence (3d. ed.) sec. 1160.
With respect to the claim of the appellant and the finding of the district court that the Swedish Mission Society of Chicago was an organization which existed in South Chicago about 30 years ago, and that it had ceased to exist before the time the will was made, the evidence is substantially as follows: For the plaintiff a witness relates a conversation in which he says that Mr. Johnson told him of a Swedish preacher who had helped him in Sweden, and whom he said he met in Chicago after he came to this country; that the preacher’s address was South Chicago; that this preacher had helped him more than his children, and that he was going to will part of his property to him; that he sent him $5 every New Year for the last few years, or for a few years, the witness was not sure which. On cross-examination he' testified that he would not say the address was not 81 Clark street, Chicago. He could not give the name of the preacher, but would not say it was not Bjork, Frickman or Wenstrund. He testified he sent *768a letter addressed to the Swedish Mission Society at South Chicago and the letter came hack. The witness was not familiar with Chicago, and did not know that 81 South Clark street was in the.heart of the city. On the other hand, the scrivener who drew the will testifies that Mr. Johnson gave him the name of- the organization in Swedish; that he could not understand it, and asked it to be given him in English; that Johnson and his wife spoke together, and then gave him the name as the Swedish Mission Society. The evidence shows that there are 21 religious and charitable corporations incorporated in the state of Illinois using the word Swedish in their title, but that only two use the word Mission as part of the title.
Mrs. Davis, formerly Mrs. Johnson, testified'that after their marriage Mr. Johnson and she attended the Swedish Mission church in Omaha; that a Mr. Hultman was the preacher; that the president of the organization was Mr. Bjork, who came to Omaha and preached occasionally; that John Wenstrund was there many times and preached; that Johnson knew Mr. Wenstrund, Mr. Bjork, Mr. Frickman, and Mr. Herpje, the ministers, personally; that for years Johnson took a Chicago paper, named the “Swedish Mission Friend,” and that she still takes it; that there were churches of that denomination in Omaha, at Wausa, Nebraska, Fremont, and Des Moines, Iowa; and that among Swedish people it is often, called the Swedish Mission Society.
The county judge testified that he wrote to the Swedish Mission Society of Chicago and received an answer from one Herpje, the secretary.
Mr. Wenstrund testified that the organization to which he belonged was often called the Swedish Mission Society; that he frequently received letters addressed in that manner ; that the organization carried on home missions, maintained a home for old women in Chicago, and carried on schools in Alaska, and foreign missions in China; that he had known a Solomon Johnson in Omaha who attended church in Omaha at the Swedish Evangelical Mission Covenant church in that city; that the Swedish paper, known *769as the “Mission Friend,” was at one time owned by the synod to which he belonged, bnt was afterwards sold, but still circulates among Swedish people as a religious paper and contains news of the church; that the proper name of the corporation is the Swedish Evangelical Mission Covenant in America; that it is often called by newspapers the Mission Covenant or the Covenant, and that the use of the name “Swedish Mission Society” is a very common one among Swedish people. He also testified to receiving as treasurer of the society $31 from the executrix of the estate of Solomon Johnson, deceased, as the residue due to the corporation. As said before if this was incorrect and fraudulent, the society may call the executrix to account.
From a consideration of this evidence, we are satisfied that the proper name of the organization to which Solomon Johnson intended his bequest to go is the Swedish Evangelical Mission Covenant in America, and that the corporation was competent to receive the same. Second United Presbyterian Church v. First United Presbyterian Church, 71 Neb. 563. This being the case, the bequest did not lapse and there was no interest left undisposed of by the will. No property, therefore, was inherited by the heirs, and the plaintiff and intervener, who purchased their interests in the estate, received nothing.
The conclusion reached by the district court is right, and its judgment is
Affirmed.